DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 26 states “the holding member 5”, applicant should amend to remove “5” from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito (WO 2017110371).

Regarding claim 1, Ito discloses a seedling transplanter comprising: a seedling tray (19) supported by a frame (43) and configured to support a nursery bed (14) having unit nursery beds (12) individually planted with seedings, separable from each other, and arranged in two directions on a plane (length and width directions); a hydroponic panel (26) supported by the frame (43, 45) and provided with holes (16) for storing the unit nursery beds (12), the hydroponic panel (26) serving as a transplant destination of the unit nursery beds (12) on the seedling tray (19); and a holding member (28) supported by the frame (43, 45) pivotally around a vertical axis (via elements 46) and vertically movably while allowing advancing to the seeding tray (19) side and receding from the seeding tray (19) to separate the unit nursery bed (12) on the seedling tray (19) from the nursery bed (14), hold the unit nursery bed (12), insert the held unit nursery bed (12) into the hole (openings at the bottom of the panel element 26) of the hydroponic panel (26), and release the unit nursery bed (12), wherein the holding member (28) holds any one or a plurality of unit nursery beds (12) arranged in the outermost side of the nursery bed (14) and provided with an opened lateral face (longitudinal sides, Fig. 7) not adjacent to the unit nursery bed (12) from both sides of the width direction (sides) of the opened lateral face (longitudinal sides, Fig. 7) of the unit nursery bed (12) facing the holding member (28) and separates the unit nursery bed (12) from the nursery bed (14) to insert the unit nursery bed (12) into the inside of the hole (openings at the bottom of the panel element 26) by directly lowering (Fig. 12) the unit nursery bed (12) on the hole (openings at the bottom of the panel element 26) of the hydroponic panel (26), the holding member (28) has a main body (31) supported by an arm (46) pivotally supported by the frame (43, 45) around the vertical axis (via elements 46) and a pair of gripping claws (35, 48) having tips openably/closably supported by the main body (31), the pair of gripping claws (35, 48) are inserted in an open state (Fig. 17) between the adjacent unit nursery beds (12) in both sides of the width direction of the unit nursery bed (12) from the opened lateral face side (longitudinal sides, Fig. 7) of the unit nursery bed (12) and are directly closed to interpose and hold (Fig. 18) the unit nursery bed (12) in the width direction when the holding member (28) advances toward the seeding tray side (19), and the pair of gripping claws (35, 48) release the unit nursery bed (12) by separating the held unit nursery bed (12) from the nursery bed (14) when the holding member (28) recedes from the seeding tray (19).

Regarding claim 2, Ito discloses further comprising a restraining member (60, 61) configured to press a part of the unit nursery beds (12) other than the unit nursery bed (12) to be separated by the holding member (28) from the nursery bed (14) on the seedling tray (19) from the lateral face side (longitudinal sides, Fig. 7) of the unit nursery bed (12) to restrain the unit nursery beds (12) in their original positions when the unit nursery bed (12) is separated using the holding member (28).

Regarding claim 3, Ito discloses wherein the restraining member (60, 61) is slidably supported by the frame (43, 45) in a direction crossing the direction of separating the unit nursery bed (12) using the holding member (28) and is moved to a position other than that of the unit nursery bed (12) to be separated when the unit nursery bed (12) is separated using the holding member (28). 

Regarding claim 5, Ito discloses wherein a pair of support members (38) that support the gripping claws (35, 48) are pivotally supported by the main body (31) to be rotatable in a line symmetrical state to each other while the pair of support members (38) are spaced apart from each other, the pair of gripping claws (35, 48) approach each other when the pair of support members (38) are rotated in any direction, and the pair of gripping claws (35, 48) recede from each other when the pair of support members (38) are recovered.

Regarding claim 6, Ito discloses wherein the holding member (28) approaches the unit nursery bed (12) from a front face side facing the holding member (28) and holds the unit nursery bed (12) from both sides of a direction perpendicular to the front face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644